Case 1:16-cv-09517-LAK-KHP Document 249 Filed 09/09/19 Page 1of1

CALIHAN LAW ||| vorucathoriowcon
PLLC Writer’s Direct Dial: 585-281-2593
Email: rcalihan@calihanlaw.com

Office: New York, New York

September 9, 2019

Hon. Katharine H. Parker
United States Magistrate Judge
United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Re: Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
Civ. Action No.: 16-cv-09517-LAK-KHP

Dear Judge Parker:

I write on behalf of the Estate of Elliott W. Gumaer, Jr. Thank you for granting my
request to participate by telephone in tomorrow’s 2:00 p.m. status conference.

In preparation for conference, I would like to raise the possibility of mediation. I have
had candid discussions with counsel for both the plaintiffs and the Eber defendants regarding this
matter in an effort to explore possible settlement. I think it is fair to say that I have rarely been
involved in a commercial litigation where, following the close of discovery, the parties’
evaluations have been as divergent as they are here. While I am not at all sure that another
mediation would result in an immediate settlement, I do think it is highly likely that, at a
minimum, mediation would result in significantly decreasing the distance between the parties’
respective evaluations of the litigation risk here, greatly enhancing the prospect for eventual
settlement. The Gumaer Estate is certainly prepared at this time to participate in good faith in
such a mediation.

Finally, I would like to add one further thought. It has occurred to me that one possible
way of resolving this dispute would be a sale of the operating Connecticut business, with the
proceeds to be equitably divided among the parties.

Respectfully submitted,
[ Coleen iS. Codi how [AE
Robert B. Calihan

cc: Brian Brook, Esq. (via ECF)
Colin D. Ramsey, Esq. (via ECF)
Paul Keneally, Esq. (via ECF)

Reynolds Arcade Building + Suite 620 « 16 East Main Street » Rochester, New York 14614
